UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2007 FIAT S.p.A. (Translation of Registrant’s name into English) Via Nizza 250 Torino, Italy 10126 (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F [X] Form 40-F [ ] (Indicate by check mark whether the registrant by furnishing the information contained in the form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes [ ] No [X] TABLE OF CONTENTS Strategic Cooperation Agreement between DaimlerChrysler Truck Group and Fiat Powertrain Technologies SIGNATURES PRESS INFORMATION Strategic Cooperation Agreement between DaimlerChrysler Truck Group and Fiat Powertrain Technologies The DaimlerChrysler Truck Group and Fiat Powertrain Technologies (FPT) announced today to have concluded a strategic co-operation agreement in the field of powertrains. The first step of this agreement concerns the long-term supply of light-duty diesel engines (FPT F1C) to the Mitsubishi Fuso Bus & Truck Corporation (MFTBC), to be used in the Canter light commercial vehicle which will be marketed in major markets, including Europe and Japan. FPT will supply around 80,000 F1C engines per year to Mitsubishi Fuso starting in 2009. The supply volumes will increase over the following years. The engine is a Common Rail Diesel engine, with 3.0 liter displacement, rated 177 Hp at 3,500 rpm and a torque of 400 Nm at 1,400 rpm. Thanks to the optimized design of all engine components and to the advanced technology of its injection and turbocharging systems, the F1C engine guarantees excellent performance and fuel consumption. The F1C engine is currently manufactured only in Foggia,
